NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-30282

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00006-SPW

 v.
                                                MEMORANDUM*
JOSEPH C. MORRISON, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Joseph C. Morrison, Jr., appeals from the district court’s judgment and

challenges the 96-month sentence imposed following his guilty-plea conviction for

involuntary manslaughter, in violation of 18 U.S.C. §§ 1112(a) and 1153(a). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Morrison contends that the district court failed to consider mitigating factors,

such as his diminished capacity and alcohol addiction, and imposed a substantively

unreasonable sentence. The record reflects that the court considered the testimony

of the clinical psychologist who examined Morrison, as well as Morrison’s other

mitigating arguments, and concluded that an upward variance was nevertheless

warranted. The court did not abuse its discretion. See Gall v. United States, 552
U.S. 38, 51 (2007). The above-Guidelines sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including the nature of the offense and Morrison’s history of drunk

driving and other violent behavior. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                   16-30282